IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,659-02


                         EX PARTE NATHAN RYAN WELLS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 09-07-07284-CR IN THE 410th DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to ten years’ imprisonment. He did not

appeal his conviction.

        Applicant contends, inter alia, that his plea was involuntary because it was based on “false

positive drug test results performed by a dishonest analyst at DPS Crime Lab in Houston.” The trial

court, based upon this Court’s opinion in Ex parte Coty, 418 S.W.3d 597 (Tex. Crim. App. 2014),

recommends that relief be granted in this case. However, at the time the trial court entered its
                                                                                                       2

findings of fact and conclusions of law, it did not have the benefit of this Court’s opinion in Ex parte

Barnaby, No. WR-80,099-01, ___ S.W.3d ___ (Tex. Crim. App. November 4, 2015). Therefore,

we believe additional findings of fact are necessary in order to resolve the issue in this case.

        As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact. The trial court may use any means set out in TEX .

CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: January 27, 2016
Do not publish